DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/21.
Applicant’s election without traverse of claims 1-3,6-14, and 16-19 in the reply filed on 6/18/21 is acknowledged.

Claims 1-3,6-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because it is unclear where the preamble ends and the body of the claim begins.  A transition phrase is missing.
 	Claim 1 is indefinite because positively recited molding steps are missing.
 	Claim 8 is indefinite because it is unclear where the preamble ends and the body of the claim begins.  A transition phrase is missing.
	Claim 8 is indefinite because positively recited molding steps are missing.
 	Claim 9 is indefinite because it is unclear where the preamble ends and the body of the claim begins.  A transition phrase is missing.

 	Claim 12 is indefinite because it is unclear where the preamble ends and the body of the claim begins.  A transition phrase is missing.
	Claim 12 is indefinite because positively recited molding steps are missing.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,6,16,17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shockey (USPN 3523994).  Shockey teaches the claimed process as evidenced at col 2:16-25; col 4:1-64; and figs 3-4.
 	Regarding claim 1: 	(Currently Amended) A method (100) for producing a connection between an inlay (1, 1', 1") (Shockey: frame 10) and a polymer (3) (Shockey: bedding material) at least partially enclosing the inlay (Shockey: fig 4), wherein a monomer (2) (Shockey: bedding material; col 4:1-64) is brought into contact (110) with the inlay (1, 1', 1") and is subsequently polymerized (120) to form the polymer (3), characterized in that the temperature TE of the inlay (1, 1', 1") is at least temporarily increased (130) at least to the temperature TM which the monomer (2) assumes at most during exothermic polymerization (120) to form the polymer (3) and/or which ensures that the heat flow always runs from the inlay (1, 1', 1") to the monomer (2), wherein the inlay (1, 1', 1") is at least partially electrically conducting or semiconducting, and wherein the inlay (1, 1', 1") is resistively and/or inductively heated (131) by application of a current I (Shockey: col 4:1-64; frame 10 is inductively heated so that the bedding material can be heated and cured).  
 	Regarding claim 2:  (Previously Presented) The method (100) as claimed in claim 1, characterized in that the temperature TE of the inlay (1, 1', 1") is kept (140) at or above the temperature TM at least until the monomer (2) is polymerized (120) at least along a complete contact surface (la) in relation to the inlay (1, 1', 1") (Shockey: col 4:1-64; fig 4).  
 	Regarding claim 3:  (Previously Presented) The method (100) as claimed in claim 2, characterized in that the temperature TE of the inlay (1, 1', 1") is lowered (150) below the temperature TM after the monomer (2) has been polymerized (120) along the complete contact surface (la) in relation to the inlay (1, 1', 1") (Shockey: col 4:1-64; fig 4)..
 	Regarding claim 6: (Previously Presented) The method (100) as claimed in claim 1, characterized in that the inlay (1, 1', 1") is immersed (111) in the monomer (2), wherein at least one region (lb) on a surface (ic) of the inlay (1, 1', 1"), which is not to be enclosed by the polymer (3), is covered (112) by a deflector (4) (Shockey: bracket 46 and arms 48/50 constitute the deflector; it should be noted the claim does not require the deflector to be immersed in the monomer).

 	Regarding claim 16:  (New) The method (100) as claimed in claim 1, wherein the inlay (1, 1', 1") is at least partially electrically conducting (Shockey: frame 10 is inductively conductive).  
Shockey: frame 10 is inductively conductive). 
 	Regarding claim 18: (New) The method (100) as claimed in claim 1, wherein the inlay (1, 1', 1") is inductively heated (131) by application of a current I (Shockey: frame 10 is inductively conductive).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shockey (USPN 3523994).  The above teachings of Shockey are incorporated hereinafter.  Regarding claim 7, since mechanical bonding via structures is well-known in the bonding art in order to enhance bond strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the frame of Shockey with structures in order to enhance the bond strength between the frame and the bedding material.  Regarding claim 18, since it is well-known in the heating art that inductive and resistive heating are substitutable alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to resistively heat rather than inductively heat the frame of Shockey since they are substitutable alternatives.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach inductive heating a preform in order to bond a material to a preform: 20150064409;9527230;20130272780;3502531; and 3655854.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744